United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1347
Issued: March 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On May 10, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated December 7, 2010 which denied
appellant’s claim. She also appealed a January 6, 2011 decision which denied appellant’s
request for reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained a left hip injury in the performance of duty; and (2) whether OWCP properly denied
appellant’s request for reconsideration, pursuant to 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 20, 2010 appellant, then a 55-year-old nurse, filed a traumatic injury claim,
alleging that, on August 25, 2010, while transferring multiple patients from bed to an examining
table, she injured her left hip. She did not stop work.
By letter dated October 26, 2010, OWCP advised appellant of the type of factual and
medical evidence needed to establish her claim and requested that she submit such evidence,
particularly requesting that appellant submit a comprehensive medical report from her treating
physician which included a reasoned explanation as to how the specific work factors or incidents
identified by appellant had contributed to her claimed injury.
Appellant was treated by a physician’s assistant on October 15, 2010, who noted
appellant could return to work with restrictions including no lifting patients. The physician’s
assistant noted that appellant’s hip pathology was being investigated and her recovery required
rest. In an October 18, 2010 statement, appellant asserted that her left hip began clicking and
giving out since August 25, 2010. She noted transferring patients from bed to examining tables
and experiencing pain which progressed. Further, appellant indicated that she sought treatment
from an orthopedist on October 15, 2010 who suspected a torn labrum and recommended a
magnetic resonance imaging (MRI) scan. She informed her supervisors of her condition and
they could not accommodate her restrictions.
In a December 7, 2010 decision, OWCP denied appellant’s claim on the grounds that she
failed to establish fact of injury noting that the medical evidence failed to contain a medical
diagnoses in connection with the injury or events.
In a December 24, 2010 appeal form, appellant requested reconsideration. In a statement
dated December 24, 2010, appellant asserted that she attempted to get an MRI scan but she had
scheduling problems. She indicated that she did not realize that being treated by a physician’s
assistant was inadequate to establish her claim and advised that she had an appointment with a
physician on January 10, 2011 and would send a report.
In a January 6, 2011 decision, OWCP denied appellant’s reconsideration request finding
that the request was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was filed within the applicable time limitation of
FECA, that an injury was sustained in the performance of duty as alleged and that any disability
and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2

2

Gary J. Watling, 52 ECAB 357 (2001).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
Appellant alleged that she sustained a left hip injury after transferring multiple patients
from bed to an examining table. The Board notes that the evidence supports that the incident,
transferring patients, occurred on August 25, 2010 as alleged. The Board finds, however, that
the medical evidence is insufficient to establish that appellant sustained a left hip injury causally
related to the August 25, 2010 work incident. On October 26, 2010 OWCP advised appellant of
the type of medical evidence needed to establish her claim. Appellant did not submit a
rationalized medical report from an attending physician in which the physician explains why the
August 25, 2010 work incident caused or aggravated her claimed condition.
Appellant submitted an October 15, 2010 report from a physician’s assistant who treated
her for a hip condition and noted that she could return to work with restrictions including no
lifting patients. However, such reports are not considered medical evidence as a physician’s

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

3

assistant is not considered a physician under FECA.7 Consequently these reports were of no
probative value and do not establish appellant’s occupational illness claim.
As noted, part of appellant’s burden of proof includes the submission of rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
a causal relationship between the employment and the diagnosed condition. Therefore, these
notes are insufficient to meet appellant’s burden of proof. Appellant submitted a statement
which included a timeline and narrative of her injury. She indicated that she had an “Ortho
consult” but did not provide a name nor report.
The record contains no other medical evidence. Because appellant has not submitted
reasoned medical evidence explaining how and why her hip condition is employment related, she
has not met her burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.8 Appellant failed to submit such evidence, and OWCP
therefore properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,9 OWCP has the discretion to reopen a case for review
on the merits. OWCP must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or

7

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); see also Charley V.B. Harley, 2 ECAB 208,
211 (1949) (where the Board has held that a medical opinion, in general, can only be given by a qualified physician).
5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined by State law).
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

5 U.S.C. § 8128(a).

4

“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”10
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.11
The Board has found that evidence that repeats or duplicates evidence already in the case
record has no evidentiary value.12
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim for a traumatic injury on the grounds that the evidence
submitted was insufficient to establish that appellant sustained a hip injury in the performance of
duty. It denied her December 24, 2010 reconsideration request, without a merit review, and she
appealed this decision to the Board. The issue presented on appeal is whether appellant met any
of the requirements of 20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review
of the merits of the claim.
In her December 24, 2010 application for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. She did not identify a specific
point of law or show that it was erroneously applied or interpreted. Appellant did not advance a
new and relevant legal argument. She did not submit any additional evidence with her
reconsideration request only a narrative statement which asserted that she was unable to get an
MRI scan due to scheduling issues. Appellant indicated that she did not realize that being treated
by a physician’s assistant was inadequate to establish her claim and advised that she had an
appointment with a physician on January 10, 2011 and would send a report thereafter. However,
her general statements and assertions do not show that OWCP erroneously applied or interpreted
a point of law nor do they advance a point of law or fact not previously considered by OWCP.
Consequently, appellant is not entitled to a review of the merits of her claim based on the first
and second above-noted requirements under section 10.606(b)(2).
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by OWCP, appellant, as noted above, did not submit any new evidence
with her reconsideration request. OWCP’s December 7, 2010 merit decision denied the claim
because there was no medical evidence supporting that employment factors caused her claimed
condition. Thus, the underlying issue is medical in nature but appellant did not submit any new
and relevant medical evidence with her reconsideration request.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
10

20 C.F.R. § 10.606(b)(2).

11

Id. at § 10.608(b).

12

See Daniel Deparini, 44 ECAB 657 (1993).

5

specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal appellant submitted various medical reports and asserted that she previously
submitted this evidence to OWCP for consideration with her claim and was informed that the
evidence was lost due to an office move by OWCP. The Board notes that its jurisdiction is
limited to the evidence that was before OWCP at the time it issued its final decision; therefore,
the Board is unable to review evidence submitted by appellant on appeal.13 However, this does
not preclude appellant from requesting reconsideration before OWCP and submitting additional
evidence.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a hip injury causally related to her August 25, 2010 employment incident. The Board
finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2011 and December 7, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
13

5 U.S.C. § 501.2(c).

6

